Citation Nr: 0805226	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder.

REPRESENTATION

Veteran represented by:  National Veterans Organization of 
America, Inc.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran initially requested to appear before the Board in 
a personal hearing.  A hearing in this matter was scheduled 
for June 2006.  In April 2006, the veteran submitted a 
written statement in which he indicated that he would be 
unable to attend the scheduled Board hearing.  


FINDING OF FACT

A skin disorder did not manifest during service or for many 
years thereafter and is not otherwise related to military 
service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
due to any herbicide exposure therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO provided the veteran with VCAA notice in an April 2004 
letter that notified him of the evidence necessary to 
substantiate the claim for service connection and explained 
VA's duty to assist with his claim.  This letter informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought as required by 
Dingess.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him. 

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
a medical examination is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, a VA examination 
is not required.  There is no evidence that indicates that 
the claimed skin disability may be associated with service, 
and the record on appeal contains sufficient evidence to 
decide the claim.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claim

The veteran claims service connection for a skin condition of 
both arms, both legs and the groin area.  The veteran asserts 
that his skin condition, specifically a loss of pigmentation, 
is related to Agent Orange exposure in Vietnam.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

The record establishes that the veteran served in Vietnam 
during the Vietnam era. Therefore, the Board concludes that 
the veteran is presumed to have been exposed to Agent Orange 
during his service.

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See 68 Fed. Reg. 27,630-27,641 (May 20,2003).

The veteran's claimed condition, a loss of skin pigmentation, 
is not among the diseases that have been recognized as 
presumptively attributable to Agent Orange exposure.  See 38 
C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  Therefore, service 
connection cannot be granted on a presumptive basis.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

Notwithstanding the presumptive provisions originally arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has held that 
a claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

While the Board finds that service connection may not be 
granted on a presumptive basis, the Board must still consider 
whether service connection on a direct basis is warranted.

The veteran had active service from February 1969 to February 
1971.  Service medical records are negative for any diagnoses 
or findings of a skin condition.

Post-service VA medical records reflect that the veteran 
reported skin problems in 1995.  VA medical records dated in 
March and April 1995 reflect that the veteran reported skin 
problems of several years in duration.  He reported areas of 
discoloration in different areas of his body.  A consultation 
sheet dated in April 1995 noted that the veteran was to be 
evaluated in the dermatology clinic.  The consultation sheet 
noted possible Agent Orange Exposure.  

A report of a May 1995 dermatology consultation reflects that 
the veteran reported skin problems of approximately 10 years 
in duration.  His complaints included scaly feet and white 
spots on his arms and penis.  A VA physician noted 
depigmented macular areas on the arms and penis.  The 
physician diagnosed vitiligo, tinea pedis (chronic) and mild 
stasis dermatitis.

Private treatment records from Dr. J.L., M.D., dated in 2004, 
also reflect complaints of skin discoloration.  Dr. J.L. 
noted the veteran's report that skin discoloration might be 
related to Agent Orange.  

The Board concludes that service connection for a skin 
disorder is not warranted. None of the skin conditions that 
have been diagnosed, including vitiligo, tinea pedis and 
stasis dermatitis, are conditions for which service 
connection may be presumed based upon Agent Orange exposure.  
Moreover, there is no competent medical evidence that 
establishes a relationship between a current skin disorder 
and the veteran's service, including exposure to Agent 
Orange.  The Board notes the veteran's contentions that his 
skin disorder was caused by Agent Orange exposure.   However, 
as a layperson, the veteran is not competent to provide a 
medical opinion on the etiology of a disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board therefore concludes that 
there is a preponderance of the evidence against the 
veteran's claim for service connection.  As the evidence is 
not in relative equipoise in this case, the veteran may not 
be afforded the benefit of the doubt.  § 5107.


ORDER

Service connection for a skin disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


